Exhibit (5)(c) [FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP LETTERHEAD] August 28, 2009 The Procter & Gamble Company One Procter & Gamble Plaza Cincinnati, Ohio 45202 Procter & Gamble International Funding SCA 26 Boulevard Royal L-2449 Luxembourg Ladies and Gentlemen: We are acting as counsel to the underwriters in connection with the Registration Statement on Form S-3 (File No. 333-145938) (the “Registration Statement”), under the Securities Act of 1933, as amended (the “Securities Act”), with respect to the issuance of (i) $500,000,000 aggregate principal amount of 3.150% Notes due September 1, 2015 (the “Procter & Gamble Debt Securities”) of The Procter & Gamble Company, an Ohio corporation (the “Company”), and (ii) $1,000,000,000 aggregate principal amount of 1.350% Notes due August 26, 2011 (the “PGIF Debt Securities”) of Procter & Gamble International Funding SCA, a Luxembourg société en commandite par actions (“PGIF”), to be fully and unconditionally guaranteed by the Company (such guarantee, the “Guarantee” and, together with the Procter & Gamble Debt Securities and the PGIF Debt Securities, the “Securities”). With your permission, all assumptions and statements of reliance herein have been made without any independent investigation or verification on our part except to the extent otherwise expressly stated, and we express no opinion with respect to the subject matter or accuracy of such assumptions or items relied upon. The Procter & Gamble Debt Securities are issuable under an indenture, dated September 28, 1992, by and between the Company and The Bank of New York Mellon Trust Company, National Association (as successor-in-interest to J.P. Morgan Trust Company, National Association), as trustee (the “Procter & Gamble Indenture”) attached as Exhibit (4)(a) to the Registration Statement. The PGIF Debt Securities are issuable under an indenture, dated July 6, 2007, among PGIF, the Company and The Bank of New York Mellon Trust Company, National Association, as trustee (the “PGIF Indenture” and, together with the Procter & Gamble Indenture, the “Indentures”) attached as Exhibit (4)(c) to the Registration Statement. The Bank of New York Mellon Trust Company, National Association serves as trustee for both the Procter &
